Citation Nr: 1527056	
Decision Date: 06/25/15    Archive Date: 07/07/15

DOCKET NO.  10-44 896	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Eligibility for Department of Veterans Affairs (VA) nonservice-connected pension benefits.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Larson, Associate Counsel






INTRODUCTION

The Veteran served on active duty from September 1979 to February 1982.  She also had service in the National Guard from February 1984 to April 1985.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a March 2010 decision by the VA Regional Office (RO).


FINDING OF FACT

The Veteran did not have active service during a period of war.


CONCLUSION OF LAW

The requirements for eligibility for nonservice-connected pension benefits have not been met.  38 U.S.C.A. §§ 101, 1521 (West 2014); 38 C.F.R. §§ 3.2, 3.3 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. The Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2014), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim.  As will be discussed below, the Board finds that the Veteran's claim of entitlement to nonservice-connected pension must be denied as a matter of law.  Therefore, there is no reasonable possibility that further assistance would aid the Veteran in substantiating her claim.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duties under the VCAA in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Livesay v. Principi, 15 Vet. App. 165 (2001) (en banc) (holding that the VCAA is not applicable where it could not affect a pending matter and could have no application as a matter of law); see also Sabonis v. Brown, 6 Vet. App. 426, 429- 30 (1994) (where the operation of law is dispositive, the appeal must be terminated because there is no entitlement under the law to the benefit sought).  As such, the Board is proceeding with its adjudication of the claim.  

II. Eligibility for Nonservice-connected Pension Benefits

The Veteran seeks nonservice-connected pension.  VA pension benefits shall be paid to wartime Veterans who are permanently and totally disabled from nonservice-connected disabilities which are not the result of willful misconduct.  38 U.S.C.A. § 1521(a).  

VA shall pay to each veteran of a period of war who meets the service requirements specified, and who is permanently and totally disabled from a nonservice-connected disability not the result of the veteran's willful misconduct, a pension at the rate prescribed. 38 U.S.C.A. § 1521.

A section 306 pension is a monthly pension payable by VA because of nonservice-connected disability or age.  Basic entitlement exists if a veteran served for 90 days or more in a period of war or for an aggregate of 90 days or more in separate periods of service during the same or during different war periods; or, served continuously for a period of 90 consecutive days or more and such period began or ended during a period of war; or, was discharged or released from such wartime service before having served 90 days for a disability adjudged service-connected; and is permanently and totally disabled from a nonservice-connected disability not due to the veteran's misconduct or vicious habits, or by reason of having attained the age of 65 years or by reason of having become unemployable after age 65; and is in receipt section 306 pension benefits or has an application for pension pending on December 31, 1978, or meets the age or disability requirements for such pension on December 31, 1978, and files a claim within 1 year of that date and also within 1 year after meeting the age or disability requirements; and, meets the income and net worth requirements and all other provisions of title 38, United States Code, in effect on December 31, 1978, applicable to section 306 pension.  38 C.F.R. § 3.3(a)(2).

Periods of war are defined as follows in relevant part.  The Korean conflict is defined by VA as the period from June 27, 1950, through January 31, 1955, inclusive.  38 U.S.C.A. § 101(9); 38 C.F.R. § 3.2(e).  The Vietnam era is defined as the period beginning on February 28, 1961, and ending on May 7, 1975, inclusive for veterans who served in Vietnam; otherwise, the Vietnam era began August 5, 1964.  38 U.S.C.A. § 101(29); 38 C.F.R. § 3.2(f).  The Persian Gulf War era is defined as the period beginning on August 2, 1990, through such date to be prescribed by Presidential proclamation or law.  38 U.S.C.A. § 101(33); 38 C.F.R. § 3.2(i).

The Veteran's Certificate of Release or Discharge from Active Duty, DD Form 214, shows that she served on active duty from September 1979 to February 1982.  She also had service in the National Guard from February 1984 to April 1985.  These dates are not disputed by the appellant.

The sole question before the Board is whether the Veteran has established threshold eligibility for a nonservice-connected pension.  The evidence fails to show that the Veteran's period of service was during a period of war.  As noted, the "Vietnam Era" ended on May 7, 1975 and the Persian Gulf War did not begin until August 2, 1990.  The Veteran in this case had active service that falls squarely between these wartime periods.

As a matter of law, the Veteran did not serve during a period of war.  Her claim for nonservice-connected pension benefits must accordingly be denied, since she does not meet the threshold requirement for eligibility for that benefit.  38 U.S.C.A. § 1521; 38 C.F.R. §§ 3.2, 3.314; Sabonis v. Brown, 6 Vet. App. 426 (1994).





ORDER

Eligibility for VA nonservice-connected pension benefits is denied.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


